PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov







In re Application of
Patent No. D,810,147
Issue Date: February 13, 2018
Application No. 29/587,549
Filed: December 14, 2016
For: UTV Food Plot Plow
:
:
:   DECISION ON REQUEST FOR 
:   REFUND
:



This is a decision on the requests for refunds filed July 07, 2021.

The request for refund is Granted.

Applicant request a refund of $1,100.00 for duplicate fees paid on January 28, 2021 and June 17, 2021, for a fee deficiency submission under 37 CFR 1.28(c).

The Office finance records show that duplicate fee payments for a fee deficiency submission were paid. Therefore, a total of $1,100.00 has been refunded to applicant’s deposit account on September 15, 2021.

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  

Telephone inquiries concerning this decision should be directed to Michelle R. Eason at (571) 272-4231.  



/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions